DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to process of forming an aluminum alloy blank into a formed part, classified in C22F 1/05.
II. Claim 15, drawn to Al-Mg-Si alloy composition, classified in C22C 21/08.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, such as extrusion or forging.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	During a telephone conversation with Amir Behnia on 4/22/20 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "thus tempered" in line 8, as well as “the cooled blank” in line 10.  There are insufficient antecedent basis for these limitations in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2, line 3 recites the broad recitation 0.70-1.10% Si, and the claim also recites “preferably 0.75 to 1.05” which is the narrower statement of the range/limitation. Claim 6, line 2 recites “greater than 260 MPa”, and the claim also recites “in particular, greater than 280 MPa” which is the narrower statement of the range/limitation. Claim 12, line 2 recites the broad limitation “greater than 20 K/s”, and the claim also recites 
It is unclear the meaning of “the heating and/or quenching is partially carried out” in claim 10. What part of the heating and cooling is carried out? It is possible applicant intends to refer to localized/regional heating/cooling. 
Claim 4 mentions “a relative ratio of the fractions in percent by weight of magnesium to silicon is from 5 to 7 up to 5 to 9”, however, it is unclear what this is referring to, and how this relates to claim 2’s ranges of 0.70-1.1wt% Si and 0.50-0.80wt% Mg. The instant specification at [0021] discusses this, and mentions hardening phase Mg5Si6. Even so, it is unclear how said phrase in claim 4 relates to claim 2’s weight ratio of Mg/Si (in wt%) range from=0.50/1.1 to 0.80/0.70,  wt% Mg/wt% Si =0.45-1.1. 
Claim 1 recites the limitation “ending the heating process and homogenizing, if a grain size between 20 and 50 µm has been produced”. It is unclear if an additional homogenization step occurs (after the heating process ends). Additionally, it is unclear what happens if a grain size between 20-50 µm has not been produced (the instant claim language implies the heating process continues indefinitely if a grain size of 20-50 µm has not been produced). The examiner suggests changing “if” to “when” in claim 1 line 6, so that a grain size of 20-50 µm positively occurs (if it is applicant’s intention), so that the limitation reads “ending the heating process and homogenizing when a grain size between 20µm and 50 µm has been produced”.


11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


12.	Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
            Claim 4 mentions “a relative ratio of the fractions in percent by weight of magnesium to silicon is from 5 to 7 up to 5 to 9”, however, it is unclear how this relates to claim 2’s ranges of 0.70-1.1wt% Si and 0.50-0.80wt% Mg. The instant specification at [0021] discusses this, and mentions hardening phase Mg5Si6. Even so, it is unclear how said phrase in claim 4 further limits the claims upon which it depends (wherein claim 2’s ratio of Mg/Si (in wt%) range from=0.50/1.1 to 0.80/0.70,  Mg/Si =0.45-1.1). Appropriate correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106170577A (CN’577) in view of Bohner (US 2012/0273098) and Metals Handbook Desk Edition, p 782-789.
CN’577 teaches a method of forming a part (automotive, aerospace, structural sheet [0069]) from aluminum sheet metal alloy by:
Claim 1
CN’577
Bohner
Metal Handbook Desk Edition
Provide 6xxx blank
Provide 6xxx blank [0026]


Rapid heat to 450-600°C, rate >15K/s, period <20 seconds
Heat 520-575°C
Rapid heating period <15 seconds [0017]

Quench
Quench with a rate ≥20°C/s to 50-300°C [0037, 0042]


Apply lubricant 20-100°C


Apply lubricant for cold working
Form within t<30 sec of completion of heating
Cold forming





Concerning a), Bohner teaches rapid heating <15 seconds to a high temperature is effective to decrease cycle times in the production of structural sheet metal components [0014, 0017]. It would have been obvious to one of ordinary skill in the art to have rapidly heated (such as with resistance heater, induction, conduction via direct contact with a hot plate, convention, or heat radiation Bohner at [0016, 0018]) in order to decrease the cycle time (as taught by Bohner) for the heat treatment, quenching, and forming process taught by CN’577.
Concerning b), Metal Handbook Desk Edition p 788 teaches a variety of lubricants (emulsions, mineral oils, water suspensions, etc.) are common for cold forming aluminum alloys. It would have been obvious to one of ordinary skill in the art to have used a cold forming lubricant (at room temperature) taught by Metal Handbook Desk Edition for the cold forming taught by CN’577, because Metal Handbook Desk Edition teaches said lubricants are conventional and useful for successfully forming complex parts (Metal Handbook Desk Edition p 788-789).

Therefore, it is held that CN’577, Bohner, and Metal Handbook Desk Edition have created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2-5, CN’577 teaches applying said method broadly to 6xxx series alloys, and in particular AA6082 [0026], which meets the claimed alloying ranges and proportions.
Concerning claims 6-8, because the prior art teaches substantially the same process of heating, quenching, and forming, as applied to an overlapping 6xxx series alloy, then substantially the same properties, such as YS, UTS, and yield limit are expected for the prior art, as for the instant invention. 
Concerning claim 9, CN’577 teaches the alloy plate may be made of an alloy that requires solution heating before forming, or of a tempered alloy [0026], which meets the instant F, T4, and T6 temper limitations.
Concerning claims 10, 11, and 13 CN’577 teaches quenching can take place locally/regionally through a conductive plate. Though CN’577 does not mention the contact plates contain a coating, it would have been obvious to one of ordinary skill in the art to have used coated contact heating plates, in order to provide the predictable purpose of protecting the surface of said plates.
Concerning claim 12, as stated above, Bohner teaches an overlapping heating rate.


Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

17.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/776,884 (reference application). 
            Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are also directed to a method of forming a component from 6000 series aluminum by: providing a blank, rapidly heating within 15 seconds to 450-600C and ending the heating when a grain size of 20-50 µm is achieved, quenching, applying a cold lubricant, forming within 40 seconds of heating, and aging (reference application at claim 1), substantially as presently claimed. Claims 2-7 of the reference application recite an overlapping Al-Mg-Si alloy and properties achieved. Claims 11-14 of the reference application recite heating/quenching with parameters that overlap the presently claimed parameters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        






/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/21/21